             Case 1:19-cr-00752-JMF Document 1 Filed 08/16/19 Page 1 of 8

                                                                                     ORIGINAL
Approved:



Before:              THE HONORABLE HENRY B. PITMAN
                     United States Magistrate Judge
                     Southern District of New York

                             -   -   -   -   -   -   -   -   -   -   X
                                                                          l~MAG 770 8
UNITED STATES OF AMERICA                                                 SEALED COMPLAINT

            - v. -                                                       Violations of
                                                                         18 u.s.c. §§ 371,
CHRISTOPHER ANSAH,                                                       553 (a) (1), 2312, 2313,
                                                                         and 2
                                         Defendant.
                                                                         COUNTY OF OFFENSE:
-   -   -    -   -   -   -   -   -   -   -   -   -   -   -   -   -   X   BRONX


SOUTHERN DISTRICT OF NEW YORK, ss.:

          STEVEN THAU, being duly sworn, deposes and says that
he is a Detective with the Waterfront Commission of New York
Harbor, and charges as follows:

                                COUNT ONE
        (Conspiracy to Export, Transport, and Possess Stolen Motor
                                Vehicles)

          1.   From at least in or about May 2018 up to and
including at least in or about December 2018, in the Southern
District of New York and elsewhere, CHRISTOPHER ANSAH, the
defendant, and others known and unknown, willfully and knowingly
did combine, conspire, confederate, and agree together and with
each other to commit offenses against the United States, to wit,
the exportation of stolen motor vehicles, in violation of Title
18, United States Code, Section 553(a) (1), the transportation of
stolen motor vehicles, in violation of Title 18, United States
Code, Section 2312, and the possession of stolen motor vehicles,
in violation of Title 18 United States Code, Section 2313.

          2.   It was a part and object of the conspiracy that
CHRISTOPHER ANSAH, the defendant, and others known and unknown,
would and did knowingly export and attempt to export motor


                                                                 1
      Case 1:19-cr-00752-JMF Document 1 Filed 08/16/19 Page 2 of 8




vehicles, knowing the same to have been stolen, in violation of
Title 18, United States Code, Section 553(a) (1).

          3.   It was further a part and object of the
conspiracy that CHRISTOPHER ANSAH, the defendant, and others
known and un~nown, would and did transport, in interstate and
foreign commerce, motor vehicles, knowing the same to have been
stolen, in violation of Title 18, United States Code, Section
2312.

          4.   It was further a part and object of the
conspiracy that CHRISTOPHER ANSAH, the defendant, and others
known and unknown, would and did receive, possess, conceal,
store, barter, sell, and dispose of motor vehicles which had
crossed State boundaries after having been stolen, knowing the
same to have been stolen, in violation of Title 18, United
States Code, Section 2313.

                              Overt Acts

          5.   In furtherance of the conspiracy and to effect
the illegal objects thereof, CHRISTOPHER ANSAH, the defendant,
committed the following overt acts, among others, in the
Southern District of New York and elsewhere:

               a.   On or about May 14, 2018, ANSAH loaded
stolen motor vehicles, which had crossed State boundaries after
being stolen, into a shipping container that was subsequently
taken to a seaport for transportation to West Africa.

               b.   On or about November 2, 2018, ANSAH oversaw
the loading of a stolen motor vehicle, which had crossed State
boundaries after being stolen, into a shipping container that
was subsequently taken to a seaport for transportation to West
Africa.

           (Title 18, United States Code, Section 371.)

                            COUNT TWO
              (Exportation of Stolen Motor Vehicles)

          6.   From at least in or about May 2018 up to and
including at least in or about December 2018, in the Southern
District of New York and elsewhere, CHRISTOPHER ANSAH, the
defendant, did export and attempt to export motor vehicles,
knowing the same to have been stolen, to wit, ANSAH exported and


                                   2
      Case 1:19-cr-00752-JMF Document 1 Filed 08/16/19 Page 3 of 8




attempted to export stolen cars by placing them in shipping
containers bound for West Africa.

    (Title 18, United States Code, Sections 553(a) (1) and 2.)

                            COUNT THREE
             (Transportation of Stolen Motor Vehicles)

          7.   From at least in or about May 2018 up to and
including at least in or about December 2018, in the Southern
District of New York and elsewhere, CHRISTOPHER ANSAH, the
defendant, did transport in interstate and foreign commerce
motor vehicles, knowing the same to have been stolen, to wit,
ANSAH transported and aided and abetted the transportation of
stolen motor vehicles from the Bronx to New Jersey, which motor
vehicles were bound for West Africa.

       (Title 18, United States Code, Sections 2312 and 2.)

                            COUNT FOUR
               (Possession of Stolen Motor Vehicles)

          8.   From at least in or about May 2018 up to and
including at least in or about December 2018, in the Southern
District of New York and elsewhere, CHRISTOPHER ANSAH, the
defendant, did receive, possess, conceal, store, barter, .sell,
and dispose of motor vehicles which had crossed State boundaries
after having been stolen, knowing the same to have been stolen,
to wit, ANSAH received and possessed in New York State ·motor
vehicles stolen from outside New York State and stored or
concealed them in shipping containers bound for West Africa,
knowing those vehicles were stolen.

       (Title 18, United States Code, Sections 2313 and 2.)

          The bases for my knowledge and the foregoing charge
are, in part, as follows:

          9.    I am a Detective with the Waterfront Commission
of New York Harbor assigned to a joint task force with the
United States Department of Homeland Security, Homeland Security
Investigations.   I have been personally involved in the
investigation of this matter.   This affidavit is based upon my
investigation, my conversations with law enforcement agents and
others, and my examination of reports and records.   Because this
affidavit is being submitted for the limited purpose of
establishing probable cause, it does not include all the facts

                                   3
      Case 1:19-cr-00752-JMF Document 1 Filed 08/16/19 Page 4 of 8




that I have learned during the course of my investigation.
Where the contents of documents and the actions, statements, and
conversations of others are reported herein, they are reported
in substance and in part, except where otherwise indicated.

          10. Based on my training and experience, my
involvement in this investigation, and my conversations with
other law enforcement officers, I am familiar with schemes in
which stolen motor vehicles--typically, high-end luxury cars--
are sent in shipping containers, under fraudulent export
paperwork, to buyers in West Africa.  Such schemes work as
follows, with some variation:

               a.   Members of the scheme (the "Thieves") obtain
the high-end motor vehicles (the "Luxury Cars") either by
stealing them outright from the street or by renting them from
car rental companies and never returning them.

               b.   The Thieves drive the Luxury Cars to a
prearranged location where the Luxury Cars can be stored
temporarily (the "Layup Location").

               c.   Other members of the scheme pick up the
Luxury Cars from the Layup Location and drive them to a second
prearranged location (the "Loading Location"), where they are
loaded into shipping containers (the "Shipping Containers"). A
member of the scheme may coordinate or be in charge of loading
the Luxury Cars at the Loading Location. Each Shipping
Container can typically be loaded with two or three Luxury Cars.

               d.   The Shipping Containers are hauled by truck
to a seaport, where they are placed on ships bound for
destinations in West Africa.  The export paperwork for each
Shipping Container typically represents, in substance and in
part, that the container is carrying low-value household
products and/or low-end motor vehicles, when in fact it is
carrying stolen Luxury Cars.

          11. Beginning in or about May 2018, I began
conducting regular physical surveillance of a shipping business
located in the Bronx, New York (the "Shipping Business").
During the physical surveillance, I observed the following:

               a.   From at least in or about May 2018 up to and
including at least in or about December 2018, stolen high-end
cars--i.e. Luxury Cars--would be driven to and parked in front
of, inside, or near the Shipping Business.  I knew the Luxury

                                   4
     Case 1:19-cr-00752-JMF Document 1 Filed 08/16/19 Page 5 of 8




Cars to be stolen because I compared the vehicle identification
numbers ("VINs") and/or license plates of the Luxury Cars with
the VINs and license plates of vehicles reported to be stolen or
missing by car rental companies and/or law enforcement agencies.

               b.   During this period, CHRISTOPHER ANSAH, the
defendant, would routinely drive the Luxury Cars found near the
Shipping Business.  For example:

                    i.   On or about June 12, 2018, I observed
ANSAH enter a Toyota Highlander that was parked in front of the
Shipping Business and drive it to his residence. According to a
records search, this vehicle was owned by a car rental company
in Florida and had been reported missing.

                   ii.   On or about November 1, 2018, I
observed ANSAH sitting in the driver's seat of another Toyota
Highlander, while the engine was running, near the Shipping
Business. According to a records search, this vehicle was owned
by a car rental company in New Jersey and had been reported
stolen on or about November 26, 2018.

               c.   The Luxury Cars would be loaded into
Shipping Containers that were dropped in front of the Shipping
Business. On several occasions, ANSAH would personally load the
Luxury Cars into the Shipping Containers.  For example:

                   i.    On or about May 14, 2018, I observed
ANSAH operate a forklift to load two Luxury Cars--a Toyota RAV4
and a Toyota Highlander--into a Shipping Container bearing
serial number ACLU9661417, which had been dropped in front of
the Shipping Business. 1 According to records searches, the
Toyota RAV4 was owned by a car rental company in Georgia and had
been reported stolen on or about March 12, 2018, and the Toyota
Highlander was owned by a car rental company in Florida and had
been reported stolen on or about June 5, 2018.

                  ii.    On or about November 2, 2018, I
observed ANSAH direct the loading of a white Range Rover Evoque
into a Shipping Container bearing serial number MRKU2110952,
which had been dropped in front of the Shipping Business.
According to a records search, the Range Rover Evoque was owned



1    Based on my training and experience, I am aware that every
shipping container has a unique serial number.


                                  5
      Case 1:19-cr-00752-JMF Document 1 Filed 08/16/19 Page 6 of 8




by an individual in New Jersey and had been reported stolen on
or about October 30, 2018.

               d.   On or about May 14, 2018, I observed
CHRISTOPHER ANSAH, the defendant, driving a Hyundai Santa Fe
which had been reported stolen out of an airport in
Massachusetts.  I conducted a traffic stop of the Hyundai Santa
Fe, during which ANSAH stated, in sum and substance, that he was
the owner of the Shipping Business. ANSAH further stated, in
sum and substance, that he shipped only humanitarian goods and
supplies to Africa.

           12. Based on my personal observation, my discussion
with. other law enforcement officers, and my review of shipping
records, I have learned that the Shipping Containers into which
Luxury Cars were loaded were taken to seaports for
transportation to locations in West Africa.   For example:

               a.   The Shipping Container bearing serial number
ACLU9661417--into which I observed CHRISTOPHER ANSAH, the
defendant, load a stolen Toyota RAV4 and a stolen Toyota
Highlander on or about May 14, 2018--was intended for
transportation to Ghana and was intercepted at the New York
Container Terminal in Staten Island, New York, on or about
June 5, 2018.  I inspected the contents of this Shipping
Container and found inside the above-mentioned Toyota RAV4 and
Toyota Highlander.

               b.   The Shipping Container bearing serial number
MRKU2110952--into which I observed ANSAH oversee the loading of
a stolen Range Rover Evoque on or about November 2, 2018-- was
intended for transportation to Ghana and was intercepted at Port
Newark in New Jersey on or about November 7, 2018.  I inspected
the contents of this Shipping Container and found inside the
above-mentioned Range Rover Evoque, as well as a Toyota RAV4
which, based on a records search, was owned by a car rental
company in Missouri and was reported missing on or about
November 7, 2018.

          13. Based on my training and experience, I am aware
that cargo to be exported from the United States must be
declared in a filing called the Electronic Export Information
(nEEI").  I am further·aware that the EEI for a shipping
container is typically prepared by the freight forwarder--i.e.
the company that provides the shipping container--on the basis
of information provided to the freight forwarder by the party
whose cargo is to be shipped.

                                   6
     Case 1:19-cr-00752-JMF Document 1 Filed 08/16/19 Page 7 of 8




          14. Based on my review of shipping records, I have
learned that the EEis for the Shipping Containers stated,
falsely, that the content~ of the Shipping Containers were low-
value goods and/or low-end vehicles.  For example:

               a.   The EEI for the Shipping Container bearing
serial number ACLU9661417--which was found to contain a stolen
Toyota RAV4 and a stolen Toyota Highlander--falsely stated that
the Shipping Container contained used auto parts and household
goods.

               b.    The EEI for the Shipping Container bearing
serial number MRKU2110952--which was found to contain a stolen
Range Rover Evoque and a stolen Toyota RAV4--falsely stated that
the Shipping Container contained pieces of used auto parts and a
2007 Ford Freestyle. 2

          15. Because, as set forth above, the information
contained in an EEI reflects information provided to the freight
forwarder by the party whose cargo is to be shipped, I believe
that CHRISTOPHER ANSAH, the defendant, caused the filing of
false EEis for the Shipping Containers.

          16. Based on my physical surveillance of the Shipping
Business, inspection of the Shipping Containers by me and other
law enforcements officers, my review of shipping records, and my
conversations other law enforcement officers, I have learned
that, during the period from May 2018 to December 2018,
approximately stolen 56 Luxury Cars were loaded into Shipping
Containers in front of the Shipping Business.  Based on my
training and experience and publicly available market data, I
estimate that the value of those Luxury Cars exceeded
$2 million.




2    In addition, the EEI falsely stated that the Shipping
Container contained an older-model Toyota RAV4 and listed a VIN
that was not the VIN of the stolen, newer-model Toyota RAV4
actually found inside the Shipping Container.  The EEI also
stated that the Shipping Container contained a 2005 Ford Escape,
a salvage vehicle, which was true.


                                  7
      Case 1:19-cr-00752-JMF Document 1 Filed 08/16/19 Page 8 of 8




          WHEREFORE, I respectfully request that a warrant be
issued for the arrest of CHRISTOPHER ANSAH, the defendant, and
that he be arrested, and imprisoned or bailed, as the case may
be.




                                   8
